
	

114 HR 4014 IH: Distracted Driving Education Act of 2015
U.S. House of Representatives
2015-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4014
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2015
			Mr. Israel (for himself and Mr. Engel) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To direct the Secretary of Transportation to establish a distracted driving education grant
			 program, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Distracted Driving Education Act of 2015. 2.Distracted driving education grant program (a)EstablishmentNot later than October 1, 2016, the Secretary of Transportation shall establish a distracted driving education grant program.
 (b)Grant authorityIn carrying out the program established under subsection (a), the Secretary may make a grant, on a competitive basis, to a nonprofit organization.
 (c)Eligible projectsA grant made under subsection (b) shall be used to provide education to the public regarding the risks of distracted driving, including texting or otherwise using a personal wireless communications device while driving.
 (d)ApplicationsTo be eligible for a grant made under subsection (b), a nonprofit organization shall submit to the Secretary an application in such form, at such time, and containing such information as the Secretary determines appropriate.
 (e)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to make grants under subsection (b) $5,000,000 for each of fiscal years 2017 and 2018.
			
